Exhibit 10.4 LEASE THIS LEASE made this 29th day of June, 2007 by and between WALES REALTY, LLC, a Connecticut Limited Liability Company with a principal place of business located at 275 New State Road, in the Town of Manchester County of Hartford, State of Connecticut, (hereinafter referred to a "Landlord"), and VeruTEK TECHNOLOGIES, INC. a Connecticut corporation with a place of business located at 65 West Dudley Town Road, in the Town of Bloomfield, County of Hartford, State of Connecticut (hereinafter referred to as "Tenant"); WITNESS ETH: 1.Lease of Premises - For and in consideration of the rents herein reserved, and the covenants and conditions herein contained, the Landlord hereby leases to the Tenant and the Tenant hereby hires from the Landlord, that certain tract of land situated in Bloomfield, Connecticut (hereinafter, "Land") consisting of approximately 2.0 acres, as further described in Exhibit A which is attached hereto, together with all improvements thereon (hereinafter, "Building"). The Building is further described as a free standing building containing approximately 24,000 square feet having a street address of 65 West Dudley Town Road. The Tenant hereby hires from the Landlord and Landlord leases to Tenant a 8,800 square feet portion of the Building as per the attached plan (hereinafter, "Improvements").
